United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Wilkes Barre, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael S. Miller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1231
Issued: September 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 5, 2014 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs (OWCP) dated November 6, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied continuation of pay for the period May 17
to 29, 2013.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 63-year-old nursing assistant, filed a Form CA-1 claim for benefits based on
a May 5, 2013 traumatic injury where he allegedly injured his chest and groin when he was
assaulted by a patient on May 4, 2013.
By letter to appellant dated May 7, 2013, OWCP advised him that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
asked him to submit a comprehensive medical report from his treating physician describing his
symptoms and a medical opinion explaining the cause of any diagnosed condition.
In a report dated May 4, 2013, received by OWCP on May 29, 2013, Dr. O’Neill J. Pyke,
a specialist in internal medicine, stated that appellant was admitted to the emergency room on
May 4, 2013 with chest contusion after having been hit in the chest and kicked in the groin. He
advised that appellant had tachycardia and was in atrial fibrillation while treated in the
emergency room. Appellant was admitted for cardiological observation.
In a May 14, 2013 report, Dr. Marie J. Adajar, a specialist in internal medicine, stated
that appellant was discharged from the hospital on May 6, 2013. She advised that a history of
atrial fibrillation had been diagnosed on May 4, 2013 and that he was referred to an
anticoagulation clinic. Dr. Adajar released appellant to return to full duty on May 14, 2013 and
advised that he could return to the employee health unit as needed.
A hospital emergency room report dated May 16, 2013 indicated that appellant was
admitted to the emergency room at approximately 3:00 p.m. that day. The report also noted that
he began to complain of irregular heart beat and elevated blood pressure; he was subsequently
treated for atrial fibrillation in the intensive care unit. Appellant was released after several days.
On May 17, 2013 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on May 17, 2013 which was causally related to his May 4,
2013 work injury. He stated on the form that he awakened on May 16, 2013 and felt his heart
racing and fluttering and that he experienced shortness of breath and weakness. Appellant
believed that these symptoms were related to his May 4, 2013 chest wall contusion.
In a statement dated June 10, 2013, appellant advised that, after he completed his 12:00
a.m. to 8:00 a.m. work shift on May 16, 2013, the symptoms he experienced on May 4, 2013
returned. He stated that he was admitted to the emergency room at the Veterans Administration
medical center on the afternoon of May 16, 2013.
On June 19, 2013 OWCP accepted appellant’s claim for contusion to the chest wall.
In a memorandum dated July 9, 2013, OWCP stated that appellant had received
continuation of pay from May 4 to 15, 2013. It further stated that he was hospitalized for several
nonwork-related conditions and was released to full duty on May 26, 2013; he took personal
leave for May 26, 2013 and returned to work on May 29, 2013.
On July 18, 2013 OWCP accepted appellant’s claim for recurrence of disability, for the
accepted condition of chest wall contusion, based on Dr. Adajar’s May 14, 2013 release to return
2

to full duty and her instructions to return to the Employee Health Unit as needed. It found that
his treatment at the emergency room on May 16, 2013 was work related; however, it stated that
his subsequent admission to the intensive care unit for atrial fibrillation treatment was not work
related.
In a November 6, 2013 decision, OWCP determined that appellant was not entitled to
continuation of pay for the period May 17 to 29, 2013 as his recurrent disability was not the
result of a traumatic injury; i.e., one occurring during one work shift. It stated that his May 16,
2013 recurrence of disability was for medical care at the emergency room only. OWCP found
that appellant’s subsequent hospital admission and days off from work were not work related.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the evidence.3 Under FECA, the term disability is
defined as an inability, due to an employment injury, to earn the wages the employee was
receiving at the time of injury, i.e., an impairment resulting in loss of wage-earning capacity.4
For each period of disability claimed, the employee has the burden of establishing that he or she
was disabled for work as a result of the accepted employment injury.5 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability are
medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.6 The fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.7 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify his disability and entitlement to compensation.8
Section 8118 of FECA provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his immediate supervisor on a form approved by the Secretary of Labor within the time specified
in section 8122(a)(2) of FECA.9 In order to establish entitlement to continuation of pay, an
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary L. Watling, 52 ECAB 278 (2001).

7

Manual Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

5 U.S.C. § 8118. A traumatic injury refers to injury caused by a specific event or incident or series of incidents
occurring within a single workday or work shift whereas an occupational disease refers to an injury produced by
employment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).

3

employee must establish, on the basis of reliable, probative and substantial evidence, that he was
disabled as a result of a traumatic employment injury. As part of this burden, he must furnish
medical evidence from a qualified physician who, based on a complete and accurate history,
concludes that the employee’s disability for specific periods was causally related to such injury.10
FECA’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability and/or the cause of lost time due to the need for medical examination and
treatment; (2) file a Form CA-1 within 30 days of the date of injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.11
ANALYSIS
On May 5, 2013 appellant filed a Form CA-1 claim for benefits based on traumatic
injury, alleging that he injured his chest and groin when he was assaulted by a patient on
May 4, 2013. OWCP accepted his claim for chest wall contusion and awarded him continuation
of pay from May 4 to 15, 2013. On May 17, 2013 appellant filed a Form CA-2a claim for
benefits, alleging that he sustained a recurrence of disability on May 16, 2013 which was
causally related to his accepted chest wall contusion. OWCP accepted the claim on July 18,
2013, finding that his treatment at the emergency room on May 16, 2013 was work related, but
that appellant’s admission to the intensive care unit for atrial fibrillation treatment was not work
related. On November 16, 2013 OWCP denied continuation of pay, finding that he failed to
establish lost time from work due to a traumatic injury. It stated that appellant’s period of
recurrent disability from May 17 to 29, 2013 was not the result of a traumatic injury. OWCP
found that the recurrence of disability was accepted only for medical care at the emergency room
on May 16, 2013 and that his subsequent hospital admission and subsequent days off were for
treatment of atrial fibrillation and were not related to his accepted chest wall contusion. On
appeal appellant claims that his continuation of pay request should have been accepted because
chest wall contusions are “a known cause” of atrial fibrillation.
The Board finds that appellant did not meet the requirements for continuation of pay.
Although he gave written notice that he was claiming continuation of pay within 30 days of
being injured, appellant has not established that his disability was due to a work-related
traumatic injury.12 OWCP noted that he was treated at an emergency room for symptoms he
believed were causally related to his May 4, 2013 work injury for part of one day, May 16, 2013;
but the evidence did not establish that his subsequent hospitalization and time off from work
were due to the accepted chest wall contusion. The hospital records indicated that the
hospitalization was due to atrial fibrillation, a nonwork-related condition. The record therefore
contains no contemporaneous medical evidence supporting appellant’s claim that he was entitled
to continuation of pay for the period May 17 to 29, 2013.

10

Carol A. Dixon, 43 ECAB 1065 (1992).

11

20 C.F.R. § 10.205(a)(1)-(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

12

See W.W., 59 ECAB 533, 536 (2008).

4

OWCP properly denied continuation of pay for this period in its November 6, 2013
decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for continuation of pay
from May 17 to 29, 2013.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 18, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

